UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                              AYRES, YOB, and KRAUSS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                     Private First Class GREGORY A. RICE
                         United States Army, Appellant

                                   ARMY 20100678

                      Headquarters, III Corps and Fort Hood
                         Gregory A. Gross, Military Judge
                   Colonel Stuart W. Risch, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Richard E. Gorini, JA; Lieutenant Colonel Charles C. Choi, JA
(on brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Major Julie A. Glascott, JA;
Captain Daniel H. Karna, JA (on brief).


                                  18 December 2012

                              -----------------------------------
                                OPINION OF THE COURT
                              -----------------------------------

KRAUSS, Judge:

       Pursuant to his pleas, a military judge, sitting as a general court-martial,
convicted appellant of wrongful sexual contact, two specifications of indecent acts,
indecent exposure, and two specifications of housebreaking in violation of Articles
120 and 130, Uniform Code of Military Justice, 10 U.S.C. §§ 920, 930 (2006 &
Supp. I 2007) [hereinafter UCMJ]. The military judge sentenced appellant to a bad-
conduct discharge, confinement for forty-two months, forfeiture of all pay and
allowances, and reduction to the grade of E-1. In accordance with the terms of a
pretrial agreement, the convening authority approved confinement for thirty-six
months, but otherwise approved the adjudged sentence.

      Appellant’s case is now before this court for review under Article 66, UCMJ.
Appellant asserts that dilatory post-trial processing of his case warrants relief but
otherwise offers no complaint. After examining the record of trial, and considering
RICE—ARMY 20100678

the parties’ briefs, we find a substantial basis in law and fact to reject appellant’s
pleas of guilty to the charges of indecent acts and housebreaking with the intent to
commit indecent acts.

       Here we have a case where the military judge, defense and government
counsel all endorsed an erroneous view of the law and a record that fails to
satisfactorily establish a knowing plea of guilty on the part of the accused. Charged
with criminal voyeurism as an indecent act under Article 120, UCMJ, and
housebreaking under Article 130, UCMJ, with the intent to commit an indecent act
under Article 120, UCMJ, the judge never properly defined the offense and appellant
never offered sufficient admission to that particular offense necessary to approve the
findings of guilty associated with that crime. Therefore relief shall be addressed
below and granted in our decretal paragraph.

      Preface to our opinion is the statute under which appellant was charged that
was in effect at the time of his alleged offenses:

                  Article 120, UCMJ, Indecent Act (2007 version)

             Article 120(k) Indecent act. Any person subject to this
             chapter who engages in indecent conduct is guilty of an
             indecent act and shall be punished as a court-martial may
             direct.

             Article 120(t)(12) Indecent conduct. The term ‘indecent
             conduct’ means that form of immorality relating to sexual
             impurity that is grossly vulgar, obscene, and repugnant to
             common propriety, and tends to excite sexual desire or
             deprave morals with respect to sexual relations. Indecent
             conduct includes observing, or making a videotape,
             photograph, motion picture, print, negative, slide, or other
             mechanically, electronically, or chemically reproduced
             visual material, without another person’s consent, and
             contrary to that other person’s reasonable expectation of
             privacy, of—

             (A) that other person’s genitalia, anus, or buttocks, or (if
             that other person is female) that person’s areola or nipple;
             or

             (B) that other person while that other person is engaged in
             a sexual act, sodomy (under section 925 (article 125) of
             this chapter), or sexual contact.




                                           2
RICE—ARMY 20100678

                                        FACTS

       While deployed in Iraq, appellant surreptitiously observed, photographed and
made video recordings of female soldiers and contractors in various states of undress
in a female shower trailer. In addition, both in Iraq and at Fort Hood, appellant
unlawfully entered facilities intended for the use of female personnel only, where
one might find women in various states of undress. 1

       In light of this conduct, appellant faced two specifications of a violation of
Article 120, UCMJ, alleging the offense of indecent act and two specifications of a
violation of Article 130, UCMJ, alleging the offense of housebreaking as follows:

      In Specification 2 of Charge I, Article 120, UCMJ:

             In that [appellant], . . . did, at or near Forward Operating
             Base Rustamiyah, Baghdad, Iraq, on divers occasions
             between on or about 1 January 2009 and 31 January 2009,
             wrongfully commit indecent conduct, to wit: observing
             and making digital recordings of naked and partially
             clothed women while they conducted hygiene tasks and
             dressed in a female shower trailer.

      In Specification 3 of Charge I:

             In that [appellant], . . . did, at or near Forward Operating
             Base Rustamiyah, Baghdad, Iraq, on or about 15 April
             2008, wrongfully commit indecent conduct, to wit:
             wrongfully observing SPC [TM’s] partially naked body
             while she was dressing in a female shower trailer.

      In Specification 1 of Charge II, Article 130, UCMJ:

             In that [appellant], . . . did, on or about 29 March 2008,
             unlawfully enter a female shower trailer . . . with intent to
             commit a criminal offense, to wit: a violation of Article
             120, UCMJ, Indecent Acts, therein.

      And, in Specification 2 of Charge II:



1
 While we need not address the facts relative to appellant’s provident pleas to
wrongful sexual contact, indecent exposure and housebreaking with the intent to
commit indecent exposure here, we address those offenses in the context of
appropriate relief below.


                                           3
RICE—ARMY 20100678

          In that [appellant], . . . did, on or about 13 August 2009,
          unlawfully enter a female locker and shower room . . .
          with intent to commit a criminal offense, to wit: a
          violation of Article 120, UCMJ, Indecent Exposure and an
          Indecent Act, therein.

    Appellant entered pleas of guilty to each of these specifications.

    The judge then provided the following description and definition of elements:

          MJ: Take a look at Specification 2 of Charge I.

          [The accused did as directed.]

          And there you are charged with the offense of indecent
          acts. The elements of this offense are as follows:

          One, that on divers occasions between on or about 1
          through 31 January of 2009, at or near FOB Rustamiyah,
          Baghdad, Iraq, you engaged in a certain wrongful conduct,
          to wit: you observed and made visual recordings of naked
          and partially clothed women while they conducted hygiene
          tasks and dressed in a female shower trailer;

          And the second element, is that the conduct was indecent.

          ‘Indecent Conduct’ means that form of immorality relating
          to sexual impurity which is grossly vulgar, obscene and
          repugnant to common propriety, and tends to excite sexual
          desires or deprave morals with respect to sexual relations.
          ‘Indecent Conduct’ includes, but is not limited to
          observing or making a video tape, photograph, motion
          picture, print, negative[,] slide or other mechanically,
          electronically or chemically reproduced visual material
          without another person’s consent, and contrary to the
          other person’s reasonable expectation of privacy.

          ‘Wrongful’ means without legal justification or lawful excuse.

          Take a look at Specification 3 of Charge I.

          [The accused did as directed.]




                                        4
RICE—ARMY 20100678

         There you are charged with another offense of indecent
         acts. The elements of this offense are as follows[:]

         One, that on or about 14 April of 2008, at FOB
         Rustamiyah, Baghdad, Iraq, you engaged in a certain
         wrongful conduct, to wit: you observed Specialist [TM’s]
         partially naked body while she was dressing in a female
         shower trailer; and

         Two, that the conduct was indecent.

         ...

         MJ: Take a look at Specification 1 of Charge II.

         [The accused did as directed.]

         And there you are charged with the offense of
         housebreaking. The elements of this offense are as
         follows:

         One, that on or about 29 March 2008, at or near FOB
         Rustamiyah, Baghdad, Iraq, you unlawfully entered a
         female shower trailer, the property of the United States
         Government;

         And two, that the unlawful entry was made with the intent
         to commit therein the criminal offense of indecent acts.

         ‘Unlawfully Enter’ means an unauthorized entry without
         the consent of any person authorized to consent to the
         entry, and without other proper lawful authority. Proof
         that you actually committed or even attempted to commit
         the offense of indecent acts is not required, however, you
         must have intended each element of that offense at the
         time of the unlawful entry. These elements are as I
         informed you regarding Specifications 2 and 3 of Charge
         I. Would you like me to repeat those elements, PFC Rice?

         Acc: No, Your honor.

         ...

         MJ: Take a look at Specification 2 of Charge II.



                                      5
RICE—ARMY 20100678

            [The accused did as directed.]

            In there you are charged with another offense of
            housebreaking. The elements of this offense are as
            follows:

            One, that on or about 13 August 2009, at or near Fort
            Hood, Texas, you unlawfully entered a female locker room
            at Greywolf Gym, the property of the United States
            Governmnet;

            And two, that the unlawful entry was made with the intent
            to commit therein, the criminal offenses of indecent
            exposure and indecent acts.

            Proof that you actually committed or even attempted to
            commit the offense of indecent exposure and indecent acts
            is not required. However, you must have intended each
            element of those offenses at the time of the unlawful
            entry.

            The elements of those offenses are, as I informed you
            regarding Specifications 2, 3 and 4 2 of Charge I, would
            you like me to repeat those elements, PFC Rice?

            Acc: No, Your Honor.

            MJ: PFC Rice, do you understand the elements and
            definitions as I read them to you?

            Acc: Yes, Your Honor.

            MJ: Do you have any questions about any of them?

            Acc: No, Your Honor.

            MJ: And do you understand that your plea of guilty
            admits that these elements accurately describe what you
            did?

            Acc: Yes, sir.

2
 Specification 4 of Charge I was an indecent exposure charge unimportant to our
discussion here.


                                         6
RICE—ARMY 20100678

          MJ: And do you believe and admit that the elements and
          definitions taken together do correctly describe what you
          did?

          Acc: Yes, sir.

    The providence inquiry ensued and included, in pertinent part, the following:

          Acc: On or about 1 January 2009 and 31 January 2009, at
          FOB Rustamiyah, Iraq, I observed and digitally recorded
          female personnel in various states of undress while they
          were conducting hygiene tasks in the female shower
          trailer. I knew that doing so was wrongful because I was
          not doing it as part of law enforcement or in medical
          treatment.

          ...

          MJ: And did the women that you were videotaping and
          watching, did they know that you were watching them?

          Acc: No, Your Honor.

          MJ: Or videotaping?

          Acc: No, Your Honor.

          MJ: I told you the definition of indecent, do you admit,
          given that definition of indecent conduct, that that was
          indecent?

          Acc: Yes, Your Honor.

          ...

          MJ: Go ahead, continue.

          ...

          Acc: On or about 15 April 2008, FOB Rustamiyah, Iraq, I
          observed Specialist [TM] while she was getting dressed in
          the female shower trailer. She did not know that I was
          watching her at the time, and I did not have her permission
          to observe her getting dressed. I knew that doing so was



                                       7
RICE—ARMY 20100678

         wrongful because I was not doing it as part of law
         enforcement or in medical treatment.

         MJ: Was Specialist [TM] partially naked when you were
         watching her, PFC Rice?

         Acc: Yes, Your Honor.

         MJ: And again, given the definition of indecent, do you
         admit that that was indecent?

         Acc: Yes, Your Honor.

         ...

         MJ: Tell me about Specification 1 of Charge II.

         Acc: On 29 March 2008, Rustamiyah, Iraq, I entered the
         female shower trailer located on FOB Rustamiyah. I did
         not have permission or authority to be in the trailer. I
         knew that what I was doing was wrongful because I was
         not doing it as part of law enforcement or in medical
         treatment.

         MJ: And why did you enter the female shower trailer,
         PFC Rice?

         Acc: To view naked females, Your Honor.

         MJ: And the reason I’m asking that is because the second
         element is that the unlawful entry was made with the
         intent to commit, therein, the criminal offense of indecent
         acts, and that’s what you pled guilty to. Did you intend to
         commit that offense of indecent acts when you unlawfully
         entered the shower trailer?

         Acc: Yes, Your Honor.

         ...

         MJ: Tell me about Specification 2 [of Charge II]—

         ...




                                      8
RICE—ARMY 20100678

          Acc: On 13 August 2009, at Fort Hood, Texas, I entered
          the women’s locker room at Abrams Gym. I did not have
          permission to be in the women’s locker room and when I
          entered the locker room I knew what I was doing. I knew
          that what I was doing was wrongful and that I was not
          doing it as part of law enforcement or in medical
          treatment. I entered the locker room with the intent to
          expose myself to the female inside the shower.

          MJ: PFC Rice, the specification was amended back in
          January of this year, to also include that you entered the
          shower room with the intent to commit the offense of
          indecent acts as well. I’m just guessing here, but I would
          assume what the government was alleging was that you
          went in there to view females who were partially naked.

          Is that what your theory was, Government?

          TC: Yes, Your Honor.

          MJ: Is that why you went in there, PFC Rice?

          Acc: Yes, Your Honor.

          MJ: For both of those reasons, to view women who were
          partially naked and to expose yourself?

          Acc: Yes, Your Honor.

    From the stipulation of fact admitted the following is relevant:

          On or about 15 April 2008 at FOB Rustamiyah, Baghdad,
          Iraq, the Accused poked his head into a female shower
          trailer. As he looked in, he saw SPC [CW] and SPC [TM]
          who were wearing only a t-shirt and panties. . . .

          On or about 15 Jan 2009 at FOB Rustamiyah, Baghdad,
          Iraq, the Accused revealed to PV2 [ES] that he had been
          peeping into a female shower trailer and
          videotaping/photographing females therein. . . . The
          Accused asked PV2 [ES] how far his wild side went then
          explained that he had found a way to spy on the female
          latrine. . . . [H]e showed PV2 [ES] how he peered into the
          structure through a vent. . . . Once back at the barracks,



                                        9
RICE—ARMY 20100678

             the Accused showed PV2 [ES] videos he had taken of
             females in the shower trailer. The videos were of one
             Ugandan female, three female soldiers and one
             interrogator. . . .

             The Accused’s video camera was seized and a forensic
             analysis was conducted. The investigation and forensic
             analysis determined that on or about 15-31 Jan 2009, at
             FOB Rustamiyah, Baghdad, Iraq, the Accused videotaped
             SSG [NL,] SPC [MM] and KBR employee Ms. [SK]
             without their knowledge while they conducted personal
             hygiene inside a female shower trailer. . . . None of the
             victims were aware that the photos/movies had been taken
             of them and none had granted permission for these
             photos/movies to be taken of them.

             A forensic examination of the Accused’s digital media
             revealed 13 deleted digital video files and one (1) digital
             image file of evidentiary value. The digital video files
             contain footage of females conducting personal hygiene
             tasks in a bathroom/shower facility. The videos appear to
             have been recorded in a surreptitious manner in that they
             are all recorded through the opening of a ventilation unit
             and the females appeared unaware they are being
             observed. The digital image file depicts a female in the
             same bathroom/shower facility.

       The videos and images were originally submitted as an enclosure to the
stipulation of fact, but were ultimately admitted separately as Pros. Ex. 2. Upon
examination of the videos and image described above, we discover that four of the
thirteen videos contain images that qualify for criminal liability under Article 120,
UCMJ. Three videos contain images of certain females’ areolae and nipples, one of
these also contains display of a female’s genitalia and the fourth contains image of a
buttock. A fifth video may qualify but it is difficult to discern. The remaining eight
videos and the still image display nothing listed under the definition of indecent
conduct provided under the 2007 version of Article 120(t)(12), UCMJ.

                                        LAW

       “The requirements of Article 45 are designed to provide protection to the
accused from entering an unknowing, unwitting, or coerced plea of guilty; the
requirements of United States v. Care, [18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969)],
are designed to provide reviewing authorities, including [courts of appeal], with an
objective test to measure the understanding of the accused at the time of the plea.”



                                          10
RICE—ARMY 20100678

United States v. Pretlow, 13 M.J. 85, 88–89 (C.M.A. 1982). Upon review, “a guilty
plea will be rejected only where the record of trial shows a substantial basis in law
and fact for questioning the plea.” United States v. Aleman, 62 M.J. 281, 283
(C.A.A.F. 2006) (quoting United States v. Harris, 61 M.J. 391, 398 (C.A.A.F.
2005)).

        We review a judge’s decision to accept a guilty plea for an abuse of
discretion. United States v. Weeks, 71 M.J. 44, 46 (C.A.A.F. 2012) (citing United
States v. Inabinette, 66 M.J. 320, 321 (C.A.A.F. 2008)). A judge can abuse his
discretion if he accepts a guilty plea “without an adequate factual basis to support
it” or if he accepts a guilty plea based upon “an erroneous view of the law.” Id.
(citing Inabinette, 66 M.J. at 321–22).

       A judge must question an accused regarding the factual predicate of any
charged offense to ensure that “the acts or the omissions of the accused constitute
the offense to which he is pleading guilty.” United States v. Bullman, 56 M.J. 377,
380 (C.A.A.F. 2002) (quoting Care, 18 U.S.C.M.A. at 541, 40 C.M.R. at 253)
(internal punctuation marks omitted). Rule for Courts-Martial 910(e) requires the
military judge to determine if the factual predicate elicited during the providence
inquiry objectively supports the guilty plea. Bullman, 56 M.J. at 380–81.

       Further, a judge must explain the elements of the charged offense to an
accused. United States v. Redlinski, 58 M.J. 117, 119 (C.A.A.F. 2003). “If the
military judge fails to do so, he commits reversible error, unless ‘it is clear from the
entire record that the accused knew the elements, admitted them freely, and pleaded
guilty because he was guilty.’” Id. (quoting United States v. Jones, 34 M.J. 270, 272
(C.M.A. 1992)). This court reviews the entire record to determine if an accused was
aware of the elements of the charged offense. Id. “If an accused’s admissions in the
plea inquiry do not establish each of the elements of the charged offense, the guilty
plea must be set aside.” Weeks, 71 M.J. at 46 (citing United States v. Gosselin, 62
M.J. 349, 352–53 (C.A.A.F. 2006)).

      “The providence of a plea is based not only on the accused’s understanding
and recitation of the factual history of the crime, but also on an understanding of
how the law relates to those facts. United States v. Medina, 66 M.J. 21, 26
(C.A.A.F. 2008) (citing Care, 18 U.S.C.M.A. at 538–39, 40 C.M.R. at 250–51).

                                    DISCUSSION

      Here government and defense counsel permitted, and the military judge
accepted, appellant’s plea of guilty to violations of Article 120, UCMJ, on an
erroneous view of the law, an incorrect definition of the crime, and factual
admissions that fall short of that required to find a plea of guilty provident.




                                          11
RICE—ARMY 20100678

       Congress added voyeurism of a particular sort as an indecent act under Article
120, UCMJ, when it overhauled that article under the UCMJ in 2007. Prior to that,
voyeurism, or peeping, was potentially cognizable as a crime only under Article 134,
UCMJ, as a simple disorder. See United States v. McDaniel, 39 M.J. 173, 174–75
(C.M.A. 1994); United States v. Webb, 38 M.J. 62, 64, 69 (C.M.A. 1993); United
States v. Foster, 13 M.J. 789, 796–97 (A.C.M.R. 1982); United States v. Johnson, 4
M.J. 770, 771–72 (A.C.M.R. 1978); see also Webb, 38 M.J. at 70 (Gierke, J.,
concurring in part and dissenting in part).

       With the promulgation of the 2007 version of Article 120, UCMJ, those
offenses previously contemplated under Manual for Courts-Martial, United States
(2005 ed.) [hereinafter MCM], pt. IV, ¶ 90, Article 134, UCMJ, Indecent acts with
another, were now subject to prosecution under Article 120(k), UCMJ, Indecent Act.
See MCM, 2008, pt. IV analysis at A23–14 & 15. Congress also added voyeurism,
involving the observation and/or recording of particular body parts or particular
acts, as an indecent act under Article 120, UCMJ. Voyeurism that does not involve
the body parts or specific acts listed under Article 120(t)(12), UCMJ, would,
therefore, remain a potential violation of Article 134, UCMJ, as a simple disorder.

       The record indicates that the military judge and parties in this case agreed
upon a view that Congress had listed voyeurism, as it did, only as an example of
what might constitute an indecent act. The inherent difficulties associated with
interpretation of this particular statute are manifest and parties and judges continue
to address the challenge in good faith. With regard to voyeurism, recognition of the
history of the common law, as described above, conjoined with the nature of the
consolidation of offenses under Article 120, UCMJ, that were previously defined
under Article 134, UCMJ, establishes that the interpretation employed in the court-
martial here was incorrect.

       Application of certain fundamental principles of statutory construction also
reveals this error. “Ordinarily, where a specific [statutory] provision conflicts with
a general one, the specific governs.” Edmond v. United States, 520 U.S. 651, 657
(1997) (citation omitted). Here, then, the specific provisions addressing voyeurism
under the 2007 version of Article 120(t)(12), UCMJ, define the limits of that
statute’s reach over that sort of peeping behavior. See id. In addition, “‘ambiguity
concerning the ambit of criminal statutes should be resolved in favor of lenity.’”
Busic v. United States, 446 U.S. 398, 406 (1980) (citations omitted). Therefore, if
any ambiguity exists, the 2007 version of Article 120(k), UCMJ, necessarily
considered in conjunction with Article 120(t)(12), UCMJ, limits criminal liability
under that article for voyeurism to those specific situations listed. See id.

       The military judge in this case never correctly defined the offense as required.
Rather than employ the specific definition required, he resorted to the general
definition alone. The judge did not advise appellant that to constitute “indecent



                                          12
RICE—ARMY 20100678

conduct,” his surreptitious observation or recording of females in the shower areas
must include the viewing of another person’s genitalia, anus, buttocks, areola, or
nipple, or involved the viewing of another person engaged in a sexual act, sodomy,
or sexual contact. Appellant neither expressed any understanding consistent with
the specific definition of the crime required nor uttered facts sufficient to meet that
definition. Indeed, appellant pled guilty to the 2007 version of Article 120(k),
UCMJ, violations based upon conduct for which it is impossible to be convicted
under that statutory provision.

       In Specification 2 of Charge I, eight of the thirteen recordings certainly fall
completely outside the scope of the crime in question. Yet the judge advised and
appellant erroneously understood that all were equally subject to prosecution,
conviction and punishment under Article 120(k), UCMJ. In Specification 3 of
Charge I, the stipulation of fact establishes that appellant observed a female soldier
in t-shirt and panties—facts that fall well short of those required to support a plea of
guilty in this case. In the specifications of Charge II, appellant never uttered facts
that satisfy the requirement of the statute and he acknowledged guilt only in the
context of the erroneous definition initially rendered and repeated by the military
judge.

       Stating that he observed or intended to observe or record naked or partially
naked women is not enough. Both terms are sufficiently ambiguous to render them
practically meaningless under the strictures of the statute in question. 3 As our court
“is confined to the definitions formulated by Congress,” we enforce the specific
definition of the element of the offense here at issue. See United States v. Wilkins,
71 M.J. 410, slip op. at 7 (C.A.A.F. 16 Nov. 2012).

      The legislature’s explicit exclusion of conviction under Article 120, UCMJ,
based on simply viewing a naked person, has also since been amplified: Congress
amended the provisions addressing voyeurism effective 28 June 2012. See 10 U.S.C.
§ 920 (2006 & Supp. V 2011). Article 120c, UCMJ, now criminalizes, among other
surreptitious activities, those instances where a soldier, without legal justification or
lawful authorization, “knowingly photographs, videotapes, films, or records by any
means the private area of another person, without that other person’s consent and
under circumstances in which that other person has a reasonable expectation of
privacy.” MCM, 2012, pt. IV, ¶ 45c.a(a)(2). “Private area” is defined as “the naked
or underwear-clad genitalia, anus, buttocks, or female areola or nipple.” MCM,
2012, pt. IV, ¶ 45c.a(c)(2). Congress could quite readily make peeping upon a naked

3
  Reality also informs us that one can peep upon a naked or partially naked person
but not view any of the parts listed in the statute. Any number of possibilities exist
where an accused could observe a naked person but not violate Article 120, UCMJ,
because his view is obscured in some fashion or because of his particular vantage
point, for example. We need not belabor the point.


                                           13
RICE—ARMY 20100678

person a violation of Article 120, UCMJ. It hasn’t; rather, it made observation of
particular naked parts as criminal under that statute.

       Though the accused most certainly committed a simple disorder under Article
134, UCMJ, and sufficiently admitted to same at court-martial, he was neither
charged with that offense nor is that offense a lesser-included offense of the Article
120, UCMJ, offense levied. See United States v. Morton, 69 M.J. 12, 13–16
(C.A.A.F. 2010) (abrogating the “closely related offense” doctrine and holding that
“[a]ffirming a guilty plea based on admissions to an offense to which an accused has
not in fact pleaded guilty and which is not a lesser[-]included offense of the charged
offense is inconsistent with traditional due process notions of fair notice.”); see also
United States v. Jones, 68 M.J. 465 (C.A.A.F. 2010).

       During the providence inquiry, appellant never articulated the facts necessary
to establish that he observed or recorded another person’s genitalia, anus, buttocks,
areola, or nipple, or seeing a person engaged in a sexual act, sodomy, or sexual
contact or that he understood that was required in order to be guilty under the
offenses charged. The videos admitted as Pros. Ex. 2 should not be considered
admissions of the accused as the judge actually removed them from the stipulation of
fact and obtained no acceptance from the accused that they constituted factual
admissions by him. 4 Even if the videos were included as stipulations of fact, we
resolve that, under the circumstances of this case, any such admission would be
insufficient to accept that portion of appellant’s plea of guilty concerned where, as
in this case, appellant’s misunderstanding of the law and its relation to the facts
establish a substantial basis in law and fact to reject the plea. See Weeks, 71 M.J. at
46; Medina, 66 M.J. at 26; Pretlow, 13 M.J. at 88–89; see also Bullman, 56 M.J. at
382–83. We do not review the record of a guilty plea to determine whether the
government could prove the case in a contested trial or whether the accused could
have been provident if properly advised. We review the record to determine if the
plea was in fact and law provident. See UCMJ art. 45; Medina, 66 M.J. at 27;
Pretlow, 13 M.J. at 88–89; Care, 18 U.S.C.M.A. at 541, 40 C.M.R. at 253.

      A plea based on an erroneous view of the law where appellant’s admissions
did not establish an essential element of the offense warrants rejection. 5 See Weeks,

4
  As noted above, the stipulation itself falls short of the factual admission required
to uphold a guilty plea in this case.
5
 As we are confined by the definitions formulated by Congress, we are similarly
confined to that which is objectively verifiable in the record to determine whether an
appellant was properly advised on matters of law. See Henderson v. Morgan, 426
U.S. 637, 646–47 (1976) (holding a guilty plea involuntary where the record

                                                                        (continued . . .)


                                           14
RICE—ARMY 20100678

71 M.J. at 48–49. The sentence imposed and approved is concomitantly unreliable
in light of all of the circumstances of this case and the matter warrants rehearing.
See United States v. Sales, 22 M.J. 305 (C.M.A. 1986).

                                   CONCLUSION

       On consideration of the entire record, the findings of guilty of Specifications
2-3 of Charge I and Specification 1 of Charge II are set aside. In addition, the court
finds in relation to Specification 2 of Charge II only so much of the finding of guilty
that states appellant “did, on or about 13 August 2009, unlawfully enter a female
locker and shower room, the property of the United States Government, with intent
to commit a criminal offense, to wit: a violation of Article 120, UCMJ, Indecent
Exposure, therein,” in violation of Article 130, UCMJ, should be approved. UCMJ
art. 66; Inabinette, 66 M.J. 320. The remaining findings of guilty are affirmed. The
same or a different convening authority may order a rehearing on Specifications 2-3
of Charge I and Specification 1 of Charge II and the sentence, which is set aside.
The same or a different convening authority may also order a rehearing on the part
of Specification 2 of Charge II that is set aside. If the convening authority
determines that a rehearing on Specifications 2-3 of Charge I, Specification 1 of
Charge II, and part of Specification 2 of Charge II is impracticable, he may dismiss
Specifications 2-3 of Charge I, Specification 1 of Charge II, and part of
Specification 2 of Charge II and order a rehearing on the sentence only for the
remaining offenses. See United States v. Moffeit, 63 M.J. 40 (C.A.A.F. 2006); Sales,
22 M.J. 305.

      Senior Judge YOB concurs.

AYRES, Chief Judge, concurring in part and dissenting in part:

       I agree with the majority that the military judge committed reversible error in
accepting appellant’s guilty plea to Specification 3 of Charge I. As stated by the
majority, the overhaul of Article 120, UCMJ, in 2007 to include adding voyeurism
as an indecent act was meant to limit such activity to viewing the naked and defined
specific body parts enumerated in Article 120(t)(12)(A), UCMJ, or the activities
described in Article 120(t)(12)(B), UCMJ. In the present case, Specification 3 of
Charge I alleged the victim was “partially naked . . . while she was dressing in a
female shower,” the stipulation of fact states the victim was “wearing only a t-shirt


(. . . continued)
established that neither judge nor defense counsel explained to the accused an
essential element of the offense and where the accused did not sufficiently admit to
such element); Pretlow, 13 M.J. at 88. Our system of military justice stands in
contradiction to presumption in guilty pleas. See Care, 18 U.S.C.M.A. at 541, 40
C.M.R. at 253.


                                          15
RICE—ARMY 20100678

and panties,” and during the inquiry the military judge failed to establish the
appellant saw the victim’s genitalia, anus, buttocks, areola, or nipple. Neither the
facts provided in the record nor the facts alleged in Specification 3 of Charge I are
sufficient to support the guilty plea to this specification.

       I concur with the majority’s disposition of Specification 2 of Charge II. Here
the military judge elicited from appellant that he entered the shower room “to view
females who were partially naked.” (emphasis added). Without more, the
providence inquiry fails to show appellant entered the female shower room to view
anyone’s genitalia, anus, buttocks, areola, or nipple, as required by Article
120(t)(12)(A), UCMJ. For that reason, I too would affirm only so much of the
finding of guilt of Specification 2 of Charge II as alleged appellant “did, on or about
13 August 2009, unlawfully enter a female locker and shower room, the property of
the United States Government, with intent to commit a criminal offense, to wit: a
violation of Article 120, UCMJ, Indecent Exposure, therein.”

       With respect to Specification 2 of Charge I and Specification 1 of Charge II, I
part company with the majority’s view of facts and law. As our superior court
succinctly explained in United States v. Redlinski, 58 M.J. 117 (C.A.A.F. 2003):

             For this Court to find a plea of guilty to be knowing and
             voluntary, the record of trial ‘must reflect’ that the
             elements of ‘each offense charged have been explained to
             the accused’ by the military judge. United States v. Care,
             18 C.M.A. 535, 541, 40 C.M.R. 247 (1969). See Art.
             45(a), UCMJ, 10 U.S.C. § 845(a) (2002); R.C.M.
             910(c)(1). If the military judge fails to do so, he commits
             reversible error, unless ‘it is clear from the entire record
             that the accused knew the elements, admitted them freely,
             and pleaded guilty because he was guilty.’ United States
             v. Jones, 34 M.J. 270, 272 (C.M.A. 1992). Rather than
             focusing on a technical listing of the elements of an
             offense, this Court looks at the context of the entire record
             to determine whether an accused is aware of the elements,
             either explicitly or inferentially. Id.; United States v.
             Pretlow, 13 M.J. 85, 88 (C.M.A. 1982); United States v.
             Kilgore, 21 C.M.A. 35, 37, 44 C.M.R. 89 (1971).

Redlinski, 58 M.J. at 119. While the military judge failed to complete the definition
of Article 120(t)(12), UCMJ, as explained by the majority, the providence inquiry
satisfies me that in the context of this entire guilty plea, appellant was fully aware of
each and every element of Specification 2 of Charge I and Specification 1 of Charge
II, that his intent was to view, photograph, and make recordings of women who were




                                           16
RICE—ARMY 20100678

completely naked, and as such, had the requisite intent to view their genitalia, anus,
buttocks, areola, and/or nipples. It is impossible for me to infer otherwise.

       Before rejecting a guilty plea during appellate review, we must be convinced
that the court-martial record evidences a substantial basis in law, in fact, or both, for
questioning such a plea. United States v. Jordan, 57 M.J. 236, 238 (C.A.A.F. 2002)
(citing United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991)). Here appellant
recounted the facts associated with his criminal behavior while exhibiting a
sufficient understanding of how the elements of both Specification 2 of Charge I and
Specification 1 of Charge II related to those facts. See United States v. Medina, 66
M.J. 21, 26 (C.A.A.F. 2008) (citing United States v. Care, 18 U.S.C.M.A. 535, 538–
39, 40 C.M.R. 247, 250–51 (1969)). In at least four of the thirteen recordings that
form the basis for Specification 2 of Charge I, the evidence positively shows and the
majority agrees that appellant could and did see and record women who were naked.
Appellant’s plea of guilty, with the assistance of presumptively qualified defense
counsel, 1 confirms this finding. Nothing within the record rebuts an assumption that
appellant was able to take full advantage of his counsel’s advice and was able to
understand how his actions related to the elements of the offenses charged. 2 The
failure of appellant to recite on the record that he observed the “genitalia, anus,
buttocks, and areola or nipple” of a completely naked woman of which he had a full
view does not require this court to reject his plea.

       Similarly, appellant’s admission during the providence inquiry to
Specification 1 of Charge II that he unlawfully “entered the female shower trailer
located on FOB Rustamiyah [Iraq] . . . [t]o view naked females” convinces me that
his plea was knowing and with the requisite intent to commit the criminal offense of
indecent act.

       A determination that the victims were “naked” does not require further
definition here when viewed reasonably. If the victims were “naked,” it is apparent
to a reasonable mind that at least one of the enumerated body parts from the
definition in Article 120(t)(12)(A), UCMJ, would have been visible. While one may
argue that images in popular culture allow “naked” women to pose in such a way as
to avoid displaying any of the enumerated body parts, it is crucial to note the
distinction here that unwitting victims are neither static nor posed images. It is
unlikely that such victims might have been able to contort their bodies in such a way



1
  See Henderson v. Morgan, 426 U.S. 637, 647 (1976) (“it may be appropriate to
presume that in most cases defense counsel routinely explain the nature of the
offense in sufficient detail to give the accused notice of what he is being asked to
admit.”).
2
    Appellant had a GT score of 122.


                                           17
RICE—ARMY 20100678

as to prevent observation of the enumerated body parts, especially when unaware of
appellant’s presence.

       The majority’s view is that all participants in this court-martial (trial counsel,
defense counsel, and military judge alike) as well as both government and defense
appellate counsel in their briefs, collectively failed to adequately appreciate the
necessary definitions of the offenses in Specification 2 of Charge I and Specification
1 of Charge II. I believe common sense requires, and the precedent cited in Morgan
permits, a more reasonable and optimistic view of our military justice system. See
Henderson v. Morgan, 426 U.S. 637, 647 (1976). The decision of the military judge,
to truncate the definition as he read it, was as likely a consequence of the
overwhelming nature of the evidence as a speculatively erroneous view of the law.
Although I agree that a more explicit discussion of the definitions during the
providence inquiry would have been helpful, in this case the overwhelming evidence
included in both the stipulation of fact, as well as in the video evidence included
with that stipulation, demonstrate that appellant was well-informed of the nature of
the offense, thereby making his plea a “knowing” plea of guilty as required by Care.
See Care, 18 U.S.C.M.A. at 541, 40 C.M.R. at 253.

       Appellant’s guilty pleas to Specification 2 of Charge I and Specification 1 of
Charge II were both knowing and voluntary. While I find no substantial basis to
reject his plea, I would affirm only so much of Specification 2 of Charge I as finds
appellant “did, at or near Forward Operating Base Rustamiyah, Baghdad, Iraq, on
divers occasions between on or about 1 January 2009 and 31 January 2009,
wrongfully commit indecent conduct, to wit: observing and making digital
recordings of naked women while they conducted hygiene tasks and dressed in a
female shower trailer.”


                                         FOR THE
                                         FOR THECOURT:
                                                 COURT:




                                         MALCOLM H. SQUIRES, JR.
                                         MALCOLM H. SQUIRES, JR.
                                         Clerk of Court
                                         Clerk of Court




                                           18